 1
 2
                           IN THE UNITED STATES DISTRICT COURT
 3
 4                              FOR THE DISTRICT OF ARIZONA
 5
 6   Ronald Jackson,                             )     No. CV 17-526-TUC-JAS (BPV)
 7                                               )
                 Petitioner,                     )     ORDER
 8                                               )
     vs.                                         )
 9                                               )
                                                 )
10   J.T. Shartle,                               )
                                                 )
11               Respondent.                     )
                                                 )
12                                               )

13
14
       Pending before the Court is a Report and Recommendation issued by United States
15
     Magistrate Judge Velasco that recommends denying Petitioner=s habeas petition filed
16
     pursuant to 28 U.S.C. '2241. 1 Petitioner’s objections are rejected as the Report and
17
     Recommendation properly resolved the petition.
18
       Accordingly, IT IS HEREBY ORDERED as follows:
19
     (1) The Report and Recommendation (Doc. 16) is accepted and adopted.
20
     (2) The Court finds that: (a) Petitioner’s disciplinary proceedings afford him due process;
21
     (b) the greater weight of the evidence supported the BOP’s disciplinary determination; and
22
     (c) Petitioner is not entitled to relief under § 2241.
23
     (3) Petitioner=s '2241 habeas petition is denied; this case is dismissed with prejudice.
24
            1
25            The Court reviews de novo the objected-to portions of the Report and Recommendation.
     28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-
26   to portions of the Report and Recommendation. Johnson v. Zema Systems Corp., 170 F.3d 734,
     739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
27
28
 1
     (4) The Clerk of the Court shall enter judgment accordingly and close the file in this matter.
 2
 3
       Dated this 24th day of April, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                - 2 -
28
